Case: 19-20609      Document: 00515311411        Page: 1     Date Filed: 02/14/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-20609
                                                                                FILED
                                                                         February 14, 2020
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

FERNANDO SANCHEZ SOTO, also known as Fernando Soto Flores,
also known as Servando Sanchez Rios, also known as Alex Vasquez,
also known as Freddy Soto,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:19-CR-161-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Fernando Sanchez


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-20609    Document: 00515311411    Page: 2   Date Filed: 02/14/2020


                                No. 19-20609

Soto has moved to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Soto has filed a response in which he requests to proceed pro se. Soto’s motion
to proceed pro se is DENIED as untimely.       See United States v. Wagner,
158 F.3d 901, 902−03 (5th Cir. 1998).

      We have reviewed counsel’s brief, relevant portions of the record, and
Soto’s response. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, the motion to with-
draw is GRANTED, counsel is excused from further responsibilities herein,
and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                        2